DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           MARIE LINDSAY,
                             Appellant,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D18-2843

                              [March 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE 16-
017594.

  Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellant.

  Joel W. Walters and Thomas C. Valentine of Walters Levine Lozano &
Degrave, Sarasota, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.